 


109 HCON 424 IH: Expressing the sense of Congress that it is the goal of the United States that, not later than January 1, 2025, the agricultural, forestry, and working land of the United States should provide from renewable resources not less than 25 percent of the total energy consumed in the United States and continue to produce safe, abundant, and affordable food, feed, and fiber.
U.S. House of Representatives
2006-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. CON. RES. 424 
IN THE HOUSE OF REPRESENTATIVES 
 
June 7, 2006 
Mr. Goodlatte (for himself, Mrs. Musgrave, Mr. Peterson of Minnesota, Mr. Udall of Colorado, Mr. Moran of Kansas, Mr. Gutknecht, Ms. Herseth, Mr. Pomeroy, Mr. Latham, Mr. LaHood, Mr. Shimkus, Mr. Lucas, Mr. Visclosky, Mr. Inslee, Mr. Terry, and Ms. DeLauro) submitted the following concurrent resolution; which was referred to the Committee on Agriculture, and in addition to the Committees on Energy and Commerce and Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that it is the goal of the United States that, not later than January 1, 2025, the agricultural, forestry, and working land of the United States should provide from renewable resources not less than 25 percent of the total energy consumed in the United States and continue to produce safe, abundant, and affordable food, feed, and fiber. 
 
 
Whereas the United States has a quantity of renewable energy resources that is sufficient to supply a significant portion of the energy needs of the United States;  
Whereas the agricultural, forestry, and working land of the United States can help ensure a sustainable domestic energy system;  
Whereas accelerated development and use of renewable energy technologies provide numerous benefits to the United States, including improved national security, improved balance of payments, healthier rural economies, improved environmental quality, and abundant, reliable, and affordable energy for all citizens of the United States;  
Whereas the production of transportation fuels from renewable energy would help the United States meet rapidly growing domestic and global energy demands, reduce the dependence of the United States on energy imported from volatile regions of the world that are politically unstable, stabilize the cost and availability of energy, and safeguard the economy and security of the United States;  
Whereas increased energy production from domestic renewable resources would attract substantial new investments in energy infrastructure, create economic growth, develop new jobs for the citizens of the United States, and increase the income for farm, ranch, and forestry jobs in the rural regions of the United States;  
Whereas increased use of renewable energy is practical and can be cost effective with the implementation of supportive policies and proper incentives to stimulate markets and infrastructure; and  
Whereas public policies aimed at enhancing renewable energy production and accelerating technological improvements will further reduce energy costs over time and increase market demand: Now, therefore, be it 
 
That it is the sense of Congress that it is the goal of the United States that, not later than January 1, 2025, the agricultural, forestry, and working land of the United States should provide from renewable resources not less than 25 percent of the total energy consumed in the United States and continue to produce safe, abundant, and affordable food, feed, and fiber. 
 
